DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/23/2022 have been entered. 

Response to Amendment
The amendment filed on 5/25/2022 cancelled no claim.  Claims 2, 5, 9, 11-12, 14-15, and 19 were previously cancelled.  No new claim is added. Claims 1, 8, 10, 20, 28 have been amended.  Therefore, claims 1, 3-4, 6-8, 10, 13, 16-18, and 20-28 are pending and addressed below.                


Response to Arguments
Applicant's arguments with respect to the newly amended portion in claims 1, 8, 10, 20, 28 have been considered and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 10, 20 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Fisher and Eze references are now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points 
to Fisher’s and Eze’s teachings to support the rejection moots Applicant's argument with respect to the claim 1, 10, 20. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 3-4, 6-8, 21-23, and 13, 16-18, 24-28, dependent from independent claim 1, and 10 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1, 3-4, 6-8, 10, 13, 16-18, and 20-28 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10, 13, 16-18, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis, (US 2017/0287038), in view of Perry at al. (hereinafter, Perry, US 2020/0134651), further in view of Levy et al. (hereinafter Levy, US 2012/0178366), further in view of Fisher et al. (hereinafter, Fisher (US 2012/0029990), and further in view of Eze (US 2013/0166436).

As per claim 1, 10, 20, Krasadakis discloses a computer-implemented method and a system, for negotiating a price of a product for a user, the method comprising: 

determining, by the one or more processors, whether the user is authenticated by comparing the identification of the user with a prestored identification ([0055,  Additionally, the database cluster 204 stores user profile data 222 that includes unique identifiers of the buyers 123 (e.g., IDs, emails, account numbers, globally unique identifiers (GUIDs), demographics, gender, location, etc.), offers and purchasing history, negotiated offers and finalized deal terms of the users' buyer AI negotiators 206, and the like.  For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle]);
based on the identification of the user, obtaining, by the one or more processors, purchase parameter data associated with the user ([0004, The buyer AI negotiation agent is aware of the buyer's overall budget, needs, preferences and buying patterns etc. which can utilize to achieve better deals for the buyer, 0055, offers and purchasing history, negotiated offers and finalized deal terms of the users' buyer AI negotiators 206, and the like. For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle), 0075, To do so, the buyer AI negotiator 206 may use the market intelligence component 210 to access the product data 212, pricing data 214, trends and social data 216, supply and demand data 218, industry news 220, and/or user profile data 222 on the database cluster 204 and determine standard, average, dependent, conditional, or relative elasticity thresholds for the buying parameters based on product sales (historical or prospective) or different market or buyer characteristics]), 
the trained machine learning model is configured to utilize principal component analysis ([0124, Machine learning, natural language processing, data mining, statistical modeling, predictive modeling, deep learning, neural networks, and game theory components may be implemented on the server-side components discussed herein.  Some or all of these will be used to handle the multiple inputs.  For instance, entities may be extracted from unstructured data, used to predict prices, used for certain optimization tasks, used to enable the AI negotiation agents disclosed herein to learn etc, 0126, For example, the elements illustrated in FIGS. 1A, 1B, and 2, such as when encoded to perform the operations illustrated in FIGS. 3-7, constitute exemplary means for automatically negotiating deal terms between buyers and sellers through the automated buyer and seller AI negotiation agents disclosed herein]); and 
transmitting, to the user, a notification indicative of the user-specific price ([0070, The notification component 222 transmits the negotiated offers to the buyer 124.  Negotiated offers may be presented on a web page, through text or e-mail messages, via mobile or desktop apps, virtual reality, augmented reality, or holographic applications, on public display devices 100 (e.g., kiosks, billboards, etc.) at which the buyers 124 are recognized, or the like]).
receiving, via the one or more processors, a user request to negotiate the user- specific price ([0065, The buyer 124 may accept; archive; discard; adjust the buying plan being executed by the buyer AI negotiator; adjust the buyer AI negotiator 206 re-negotiate offer terms, such as a specific lower price added by a user; gather market, social or public information about the product; ask for another negotiation round with an optional special request (e.g., price, availability, etc.)]).


However, Krasadakis does not explicitly disclose, 
generating, by the one or more processors, social influence data associated with the user based on the raw data, wherein the social influence data comprises one or more of:
a net promoter score;
a social ranking;
a social reach;
an amplification score; or
a network impact;

determining, by the one or more processors, using a trained machine learning model, a user-specific price of a product based on the purchase parameter data and social influence data;
wherein:
the trained machine learning model is trained, using supervised, unsupervised, or semi-supervised learning based on (1) training user data that includes information regarding purchase parameter data and social data associated with persons other than the user; and (ii) training price data that includes user-specific prices for one or more products associated with the persons other than the user, to learn relationships between the training user data and the training price data, such that the trained machine learning model is configured to determine a user-specific price of a product for a user upon the input of the purchase parameter data of the user and the social influence data of the user; and 

Perry teaches ([0043, For example, user social media data can include the number of followers a user has, the type of content the user submits, the timing of user social media submissions, and the number or comments on the user's posts, 0044, For example, user social media data can include identifiable trends associated with the user's social media activity. Identifiable trends can, for example, include a rate of increase or decrease in popularity of the social media account, rates of increase or decrease in followers, and types of submitted content that yields higher numbers of comments from other social media users.

Perry further teaches using purchase parameter data and social influence data to train a machine learning model/algorithm (Fig, 3, item 302, 304, [0009, Once credential information is verified, the inventive subject matter provides the influencer with a code to share with the followers and a discount on at least one inventory item, wherein the discount is based at least in part on tracking of purchases made by the followers
when using the code, 0057, For example , the user can access a online marketplace having an influencer specific inventory selection that allows the user to purchase an inventory item for a discounted price, 0084, In yet another embodiment, discount engine 110 employs a machine learning algorithm to determine a discount strategy, 0055, Additionally, it is contemplated discount engine 110 can analyze a subscription and/or a unsubscription rate of followers associated with the influencer to determine how to change the discount plan for an influencer as their influence increases and decreases, 0057, For example, a user can visit a store and input their social media log-in information.  After verifying that the user is an influencer, discount engine 110 can present discounted prices for particular items to a user and receive the user's purchase order for one or more inventory items, 0064, Discount engine 110 can then offer influencer-specific discounts (e.g., shoe discounts for a high-profile sneaker influencer) to the follower either automatically or prompt the user to look at discounted items. 0072, For example, discount engine 110 can use a match key to group user data records that fall within a specific set of purchasing behaviors (e.g., brand loyalty, frequency of purchases, subscriptions to influencer channels, etc.), 0081, For example, discount engine 110 can determine that an influencer generates 1000+ sales in electronics, 500-999 sales in electronic accessories, and 0-499 sales in non-electronic goods in an average month.  The fixed discount scale can provide a 75% discount in product categories with more than 1000 in number of average monthly sales, a 50% discount in products with 500-999 in number of average monthly sales, and no discount on average monthly sales numbers of less than 499.  As a result, discount engine 110 can give the influencer a 75% discount on laptops, a 50% on external hard drives, and no discount on laptop bags]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s method by including collecting social influential data, as disclosed by Perry.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ buying behaviors and social interaction to provide/negotiate dynamic incentive and pricing.





However, Krasadakis and Perry do not explicitly disclose, 
the user device is one of:
a near-field communication (NFC) card, wherein the identification of the user is obtained from a scan of a component of the NFC card by an electronic reader; or 
an electronic mobile device, wherein the identification of the user is obtained from a scan of a graphical component by a camera of the electronic mobile device;

Levy teaches (Fig. 3, [0023, Each card contains an NFC circuit that allows it
to communicate with a reader, such as point of sale (POS) reader 110, when the card is placed in close proximity to the reader, 0026 FIG. 3 illustrates a mobile handset 300 that is emulating a set of contactless devices. All of the various cards 100 illustrated in FIG. 1 may be emulated by applications executed within mobile handset 300, …. The multiple applications are managed automatically and in transparent manner, over a single RF interface, without a need for user intervention to explicitly select the “active' application and execution environment prior to each transaction. In this manner, the mobile handset may completely replace the need for separate and individual credit and debit cards, access badges, transportation tokens, etc., 0024, Other embodiments may be based on existing radio frequency identification (RFID) contactless standards including ISO/IEC 14443 and FeliCa, for example. Embodiments may also utilize later developed standards for contactless communication. NFC always involves an initiator and a target; the initiator actively generates an RF field that can power a passive target. This enables NFC targets to take very simple form factors such as tags, stickers, key fobs, or cards that do not require batteries. NFC peer-to-peer communication is possible, provided both devices are powered. NFC tags contain data and are typically read-only but may be rewriteable. They can be custom-encoded by their manufacturers or use the specifications provided by the NFC Forum, an industry association charged with promoting the technology and set ting key standards. The tags can securely store personal data Such as debit and credit card information, loyalty program data, PINs and networking contacts, among other information, 0068, At a given point in time, an NFC controller will start listening 702 to a reader device that is located in close proximity to the NFC controller]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s and Perry’s method by including user identification/authentication via NFC card/tag, as disclosed by Levy.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ buying behaviors and social interaction to provide/negotiate dynamic incentive and pricing.


However, Krasadakis and Perry and Levy do not explicitly disclose,
obtaining, by one or more processors, an identification of the user from a user device associated with the user, wherein the identification of the user comprises one or more of an actual name, a social security number, or a phone number  associated with the user; and 

upon determining that the user is authenticated, obtaining, by the one or more processors, raw data from one or more social networks associated with the user wherein the raw data comprises one or more of:
retweets;
list of group membership;
quantity of spam or dead accounts following the user; or 
degree of influence of people who retweet user;

Fisher teaches ([0056. The Mobile Wallet sends a confirmation of the post to management server including user ID/Wallet ID which may be the users 10 digit cell phone number, transaction number, location, including GPS coordinate, 0101, and also stores the phone number 726 and identifier 727 of the mobile communication device 110, for use in transmitting messages to the mobile communication device 110]).

Fisher further teaches ([0059. The management server uses all of the transaction
information, location information as well as information from the user and profile database 410 in FIG. 7, integrated marketing database 414 in FIG. 7, and the affiliate content database 412 in FIG.7. to determine the reward to give to user based on number of impressions (e.g. followers on twitter, fans on Facebook, etc.), number of previous posts by the user, significance of previous posts as measured by new posts generated or ratings by 3" party systems such as Klout, location of purchase, merchant item was purchased by, transaction amount, payment method (e.g. using NFC, SMS, WAP.traditional card), previous transaction history, number of newposts generated by the post (e.g. “Retweets'), etc. ]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s and Perry’s and Levy’s method by including a unique user identification and retweet counts by the user, as disclosed by Fisher.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking user’s social interaction to provide/negotiate dynamic incentive and pricing.


However, Krasadakis and Perry and Levy and Fisher do not explicitly disclose,
wherein the purchase parameter data comprises one or more of :
a credit score associated with the user;
an income range of the user;

While Krasadakis teaches ([0055, For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle), read on “income range”),  Eze further teaches ([0018, Thus, the credit information 206 can instead comprise simulated credit information, such as may be derived by the user's financial information, Such as salary, disposable income score, address, risk information, and other relevant financial Information, 0009, In an embodiment, credit information, social network data, and marketing information are combined to provide a single metric or purchase power score for a user. This metric or score can be assigned as a letter grade, e.g., A, B, C, D, F, or a number within a range, e.g., 1-10, or any similar score, or a bucketed designation, 0020, In an embodiment, the purchase power is based on a person’s credit score and may be modified by one or more other parameters, such as the profile or personal information of the user, as described above. The purchase power approximates or represents a person’s ability to purchase goods or services of a certain value, in a similar way to how a person’s credit score indicates the creditworthiness of an individual with respect to the ability to incur a certain level of debt. The purchase power score may be expressed as a probability, which indicates the probability that a person can afford certain purchases or incur an amount of debt]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s and Perry’s and Levy’s and Fisher’s method by including user income range or purchase power score which is based directly or indirectly on a credit rating of the respective user, as disclosed by Eze.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ buying behaviors and social interaction to provide/negotiate dynamic incentive and pricing.


As per claim 3, 13, Krasadaki further discloses, wherein the user-specific price of the product includes additional offers including at least one of a customer loyalty reward, an incentive to purchase the product again, or an incentive to promote the product ([0049, In another example, a buyer 124 may set a particular set of product specifications to purchase (e.g., 35 cubicle desks) by a specific date, and multiple buyer AI negotiators may be set to purchase the desks within the timeframe, adjusting the price being paid as the deadline approaches, 0063, The buyers 124 may receive offers, promotions, or advertisements in various examples that are aligned and relevant to the buyer 124's buying plans being expressed through a buyer AI negotiator 206]).     


As per claim 4, 16, Krasadakis further discloses, further including storing the user-specific price of the product for subsequent analysis ([0018, More specifically, the product information comprises product instances, product specifications, or other product descriptions for a given product, e.g., a particular model of automobile, particular amount of horsepower, a particular capacity to carry certain numbers of passengers, etc. Product pricing may include actual prices, discounted prices (e.g., 5% off), relative pricing (e.g., 3% less than another seller), conditional pricing (e.g., if 
inventory levels exceed a particular threshold, then discount price by a certain amount), pricing increases based on detected need (e.g., large demand for product, seller needs product within an expedited timeframe, etc.), a combination thereof, or the like.  Market or product trends may take into account seasonality of products, influx of product sales, product advertisements or media presentations (e.g., if the product is mentioned on a 
popular television or radio program), or the like]).


As per claim 6, 18, Krasadaki further discloses, wherein the notification is configured to be displayed on a display screen of the electronic mobile device ([0070, The notification component 222 transmits the negotiated offers to the buyer 124.  Negotiated offers may be presented on a web page, through text or e-mail messages, via mobile or desktop apps, virtual reality, augmented reality, or holographic applications, on public display devices 100 (e.g., kiosks, billboards, etc.) at which the buyers 124 are recognized, or the like]).       


As per claim 7, 27, Krasadaki further discloses, wherein the obtaining the purchase parameter data associated with the user includes obtaining the purchase parameter data of the user from a transactional entity over a network ([0055, For example, the user profile data 222 may be stored for a buyer 124 that indicates the buyer 124 has historically purchased products with premium product features (e.g., luxury vehicle options) at premium prices (e.g., more than a threshold amount than other buyers 124 purchasing the same luxury vehicle)]).


As per claim 8, 28, Krasadaki further discloses, however, Krasadaki and Perry and Levy do not explicitly disclose, wherein the transactional entity is a financial services provider.

Fisher teaches ([ 0061. In another embodiment, the user may include a referral number or promotion code in their transaction related post (i.e. a post based on transactions from using the secure element associated with their mobile device for payments or
any other transaction associated with the financial accounts registered in their mobile wallet) to their Special Interest Group (e.g. fans on Facebook, followers on twitter, or any members affiliated with a social media group). If any one of the members of the SIG utilizes this code during an in-store purchase with their mobile wallet and associated secure element, online purchase using their mobile wallet, smart poster or some other transaction using their mobile wallet and associated secure element, their transaction is automatically registered by the management server with the referral code, date,
time, amount of transaction, etc.]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s and Perry’s and Levy’s method by including financial transactions, as disclosed by Fisher.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking user’s buying behavior and social interaction to provide/negotiate dynamic incentive and pricing.


As per claim 17, Krasadaki further discloses, wherein the user-specific price of the product is less than an original price of the product ([0018, discounted prices (e.g., 5% off), 0065, adjust the buyer AI negotiator 206 re-negotiate offer terms, such as a specific lower price added by a user]).


As per claim 21, 24, Krasadaki further discloses, however, Krasadaki and Perry do not explicitly disclose, wherein the user device is the NFC card, and wherein the electronic reader is associated with a product.

Levy teaches (Fig. 3, item 110, [0023, Each card contains an NFC circuit that allows it
to communicate with a reader, such as point of sale (POS) reader 110, when the card is placed in close proximity to the reader, 0026 FIG. 3 illustrates a mobile handset 300 that is emulating a set of contactless devices. All of the various cards 100 illustrated in FIG. 1 may be emulated by applications executed within mobile handset 300, …. The multiple applications are managed automatically and in transparent manner, over a single RF interface, without a need for user intervention to explicitly select the “active' application and execution environment prior to each transaction. In this manner, the mobile handset may completely replace the need for separate and individual credit and debit cards, access badges, transportation tokens, etc., 0024, Other embodiments may be based on existing radio frequency identification (RFID) contactless standards including ISO/IEC 14443 and FeliCa, for example. Embodiments may also utilize later developed standards for contactless communication. NFC always involves an initiator and a target; the initiator actively generates an RF field that can power a passive target. This enables NFC targets to take very simple form factors such as tags, stickers, key fobs, or cards that do not require batteries. NFC peer-to-peer communication is possible, provided both devices are powered. NFC tags contain data and are typically read-only but may be rewriteable. They can be custom-encoded by their manufacturers or use the specifications provided by the NFC Forum, an industry association charged with promoting the technology and set ting key standards. The tags can securely store personal data Such as debit and credit card information, loyalty program data, PINs and networking contacts, among other information, 0068, At a given point in time, an NFC controller will start listening 702 to a reader device that is located in close proximity to the NFC controller]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s and Perry’s method by including user identification/authentication via a NFC card/tag, as disclosed by Levy.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ buying behaviors and social interaction to provide/negotiate dynamic incentive and pricing.


As per claim 22, 25, Krasadaki further discloses, wherein the user device is the NFC card and includes a radio-frequency identification (RFID) chip.

Levy teaches (Fig. 3, [0004. A chip in the handset may perform the wireless near
field communication to an adjacent reader, Smart card, or other handset, 0023, Each card contains an NFC circuit that allows it to communicate with a reader, such as point of sale (POS) reader 110, when the card is placed in close proximity to the reader, 0026 FIG. 3 illustrates a mobile handset 300 that is emulating a set of contactless devices. All of the various cards 100 illustrated in FIG. 1 may be emulated by applications executed within mobile handset 300, …. The multiple applications are managed automatically and in transparent manner, over a single RF interface, without a need for user intervention to explicitly select the “active' application and execution environment prior to each transaction. In this manner, the mobile handset may completely replace the need for separate and individual credit and debit cards, access badges, transportation tokens, etc., 0024, Other embodiments may be based on existing radio frequency identification (RFID) contactless standards including ISO/IEC 14443 and FeliCa, for example. Embodiments may also utilize later developed standards for contactless communication. NFC always involves an initiator and a target; the initiator actively generates an RF field that can power a passive target. This enables NFC targets to take very simple form factors such as tags, stickers, key fobs, or cards that do not require batteries. NFC peer-to-peer communication is possible, provided both devices are powered. NFC tags contain data and are typically read-only but may be rewriteable. They can be custom-encoded by their manufacturers or use the specifications provided by the NFC Forum, an industry association charged with promoting the technology and set ting key standards. The tags can securely store personal data Such as debit and credit card information, loyalty program data, PINs and networking contacts, among other information, 0068, At a given point in time, an NFC controller will start listening 702 to a reader device that is located in close proximity to the NFC controller]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s and Perry’s method by including user identification/authentication via a NFC card/tag, as disclosed by Levy.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ buying behaviors and social interaction to provide/negotiate dynamic incentive and pricing.


As per claim 23, 26, Krasadaki further discloses, wherein the purchase parameter data is obtained from a scan of a component of the NFC card by an electronic reader after determining that the user is authenticated. 

Levy teaches Levy teaches (Fig. 3, [0004. A chip in the handset may perform the wireless near field communication to an adjacent reader, Smart card, or other handset, 0023, Each card contains an NFC circuit that allows it to communicate with a reader, such as point of sale (POS) reader 110, when the card is placed in close proximity to the reader, 0024, The tags can securely store personal data Such as debit and credit card information, loyalty program data, PINs and networking contacts, among other information, 0026 FIG. 3 illustrates a mobile handset 300 that is emulating a set of contactless devices. All of the various cards 100 illustrated in FIG. 1 may be emulated by applications executed within mobile handset 300, …. The multiple applications are managed automatically and in transparent manner, over a single RF interface, without a need for user intervention to explicitly select the “active' application and execution environment prior to each transaction. In this manner, the mobile handset may completely replace the need for separate and individual credit and debit cards, access badges, transportation tokens, etc., 0068, At a given point in time, an NFC controller will start listening 702 to a reader device that is located in close proximity to the NFC controller]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krasadaki’s and Perry’s method by including user identification/authentication via a NFC card/tag, as disclosed by Levy.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ buying behaviors and social interaction to provide/negotiate dynamic incentive and pricing.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Greystoke et al. (US 2015/0242930, Purchas feedback system),
Krasadakis (US 2017/0287038),
Spencer (US 2020/0351561, integrated social network and media streaming platform),
Narayanaswami et al. (US 2015/0100398, Dynamic Coupon Pricing), 
Gopal et al. (US 2016/0155156, describing an information kiosk may be used to recommend and provide real time information consumers. The system may include or interface with any of the foregoing accounts, devices, and/or a transponder and reader (e.g. RFID reader) in RF communication with the transponder (which may include a fob), or communications between an initiator and a target enabled by near field communications (NFC)).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681